Citation Nr: 1024219	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial increased evaluation for  
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from February 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, wherein service connection for PTSD was granted 
with an evaluation of 30 percent effective from June 28, 
2005.  The Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
therefore the Board has characterized this claim on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability). 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran contends that he should be allowed the maximum 
allowable evaluation for PTSD due to the severity of his PTSD 
symptoms.  

VA outpatient treatment records reflect treatment for PTSD 
and mostly moderate symptoms and GAF scores in the 40's and 
50's (moderate to serious symptoms).  It was specifically 
indicated in December 2007 and March 2008 entries that the 
Veteran exhibited moderate financial and occupational 
problems (axis IV).  Findings on the VA examination in 
February 2008 also revealed mostly moderate PTSD 
symptomatology and a GAF of 55, but concluded that there was 
total occupational and social impairment due to PTSD signs 
and symptoms, such as chronic sleep disturbance with fatigue, 
irritability, anxiousness and poor employment adjustment.  
The findings are inconsistent, and clarification as to the 
degree of social and industrial impairment caused by PTSD 
would be helpful.  

A request for a TDIU, whether expressly raised by a Veteran 
or reasonably raised by the record, is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Hence, the Veteran's claim for an increased 
rating for his PTSD includes consideration of whether a TDIU 
is warranted under the provisions of 38 C.F.R. § 4.16.  Under 
38 C.F.R. § 4.16(b), all Veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension service, for extra- 
schedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
increased rating claim for a TDIU, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
The notice should include an 
explanation as to the information or 
evidence needed to establish an 
effective date as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.	The Veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to the 
examiner and reviewed in conjunction with 
the examination.  The examiner should be 
asked to comment on the severity of the 
Veteran's PTSD, and specify the degree of 
occupational or social impairment due to 
his service-connected PTSD.  Examination 
findings should be reported to allow for 
evaluation of PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  A GAF score 
and an analysis of its meaning should be 
provided.  

The examiner should provide an opinion 
concerning the impact of the Veteran's 
PTSD on the Veteran's ability to work.  
If need be, further testing should be 
accomplished.  The examiner should 
attempt to distinguish the impairment 
related to PTSD, and any nonservice-
connected disabilities.  The examiner 
should provide supporting rationale 
for this opinion.

3.	After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim of entitlement 
to an increased rating for PTSD and 
entitlement to a TDIU.  If any benefit 
sought is not granted in full, the 
Veteran and his representative should 
be furnished an appropriate 
supplemental statement of the case and 
be afforded an opportunity to respond.  

4.	In the event the Veteran does not meet 
the schedular requirements for a TDIU, 
The RO/AMC should submit the claim for 
a total rating for compensation 
purposes based on individual 
unemployability under 38 C.F.R. § 
4.16(b) to the Director, Compensation 
and Pension Service.  The RO/AMC 
should follow the dictates of 
38 C.F.R. § 4.16(b) in making this 
submission.  The Veteran and his 
representative should be notified of 
the decision and of his appellate 
rights.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


